Citation Nr: 1807835	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.

The Veteran indicated on a May 2014 VA Form 9 that he wished to testify at a Board hearing.  In October 2017 correspondence, he withdrew this hearing request.

Significantly, the Board notes that the Veteran submitted additional medical evidence pertinent to the issues on appeal in May 2014 and September 2017 which has not yet been reviewed by the Agency of Original Jurisdiction (AOJ).  Due to the timing of the filing of the Substantive Appeal (VA Form 9) in May 2014, this evidence is not subject to automatic waiver.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).
	

FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, thinking and mood due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships without manifestations that more nearly approximate total occupational and social impairment.

2.  The Veteran has no more than Level III hearing loss in the right ear and Level III hearing loss in the left ear, evaluated as non-compensable.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the claims being decided, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
With regard to the PTSD issue, the Board observes that the Veteran has appealed the initial rating assigned for  PTSD from the original grant of service connection.  No further notice is required for such downstream issues.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the August 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the bilateral hearing loss issue, the Board finds that VA has satisfied its duty to notify by way of a February 2012 letter, which was sent prior to the initial unfavorable decision issued in August 2012.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating.
	
Relevant to the duty to assist, the Veteran's VA treatment records and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide the pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Additionally, the Veteran was provided VA psychiatric and audiometric examinations in July 2012 to determine the nature and severity of his PTSD and bilateral hearing loss.  Subsequently, the Veteran submitted a May 2014 private examination report pertaining to his bilateral hearing loss and a September 2017 private examination report pertaining to his PTSD.  Neither the Veteran nor representative has alleged that the examinations are inadequate for rating purposes.  Furthermore, the Board finds that the examinations are adequate in order to rate the Veteran's service-connected PTSD and bilateral hearing loss as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor representative has alleged that the disabilities have worsened in severity since the May 2014/September 2017 private examinations.  Rather, they argue that the evidence shows that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

II.  Analysis

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  A claim for increased rating remains in controversy when less than the maximum available benefit is awarded AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In a decision, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

1. 
PTSD

The Veteran's PTSD is rated under DC 9411.  Under that code,  a 10 percent disability rating is in order when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication. 

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.71a, DC 9411, General Rating Formula for Mental Disorders.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

VA has recently changed its regulations, and now requires the use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date.  As this case was certified to the Board after August 4, 2014, GAF scores will not be used in the evaluation of the psychiatric disorder.  79 Fed. Reg. 45093 (2014).  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the rating must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when rating the level of disability from a mental disorder, the extent of social impairment is considered, but a rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the current level of severity of PTSD includes a VA examination report dated in July 2012.  The July 2012 VA examiner diagnosed PTSD, chronic and indicated that there were no other psychiatric disabilities present.  The examiner also found that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The examiner noted that the Veteran had been married to his second wife for the past 40 years and had two adult daughters as well as four grandchildren whom he saw often.  He also had four to five friends that he socialized with.  The examiner also noted that the Veteran had worked as a psychological technician at a mental hospital for approximately 27 years until he retired in 1999.  Since his retirement, he worked part-time with cattle.  

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His eye contact was good and his hygiene and physical appearance were excellent.  His physical appearance was healthy and his level of activity was normal.  His manner was cooperative and his speech was of normal rate and rhythm.  He was fully oriented and his mental disorder had no impact on his activities of daily living.  With regard to mood, the Veteran reported that he was a moody person and would get irritable quickly but the examiner described the Veteran's mood as mildly anhedonic.  The Veteran's affect was constricted but his thought content and procession was unimpaired, logical, and goal-directed.  There was no tangentiality, circumstantiality, loose associations, flight of ideas, difficulty in understanding complex commands, or gross impairment in thought processes or communication.  Neither hallucinations nor delusions were present and there was no grossly inappropriate behavior.  Memory was within normal limits but the Veteran had mild problems with concentration consistent with his age.  The Veteran's fund of knowledge and intelligence were average and his insight and judgment were good.  Abstract reasoning was within normal limits.  Neither obsessive-compulsive tendencies nor panic attacks were reported.  With regard to sleep impairment, the Veteran reported that medication helped him sleep for seven hours at night.  He denied both suicidal and homicidal ideation.  

The examiner noted the following symptoms that actively applied to the Veteran's PTSD: anxiety and suspiciousness.  The examiner also noted that the Veteran's PTSD was in the mild range of severity.  

Also of record is a September 2017 Disability Benefits Questionnaire which was completed by Dr. C.C.  Dr. C.C. diagnosed PTSD and depressive disorder and found that, due to the Veteran's psychological problems, the Veteran was isolated and unemployable.  Significantly, Dr. C.C. wrote that it was impossible to differentiate the Veteran's PTSD symptoms from his depressive disorder symptoms as they shared features of one another and were mutually aggravating.  Dr. C.C. also opined that the Veteran's mental disorders resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.    

Dr. C.C. reviewed the Veteran's VA treatment records dated from 2013 to 2014 and found that the Veteran showed symptoms of isolation, hypervigilance, and periods of being emotionally explosive.  He reported difficulty sleeping through the night and showed occupational and social impairment, panic attacks with deficiencies in areas such as work, family relations, and judgment due to anxiety affecting his ability to function independently, appropriately, and effectively.  He also showed difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  

Significantly, Dr. C.C. indicated that the Veteran's PTSD resulted in the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships.  

In a separate September 2017 statement, Dr. C.C. wrote that the Veteran was intermittently illogical in a nearly continuous panic or depression, affecting his ability to function independently or appropriately.  He also exhibited impaired impulse control, such as irritability.  

Also, of record are VA treatment records dated through February 2014.  Significantly, these records show that the Veteran sought a mental health consultation in December 2013 due to worsening PTSD.  A January 2014 VA treatment record shows that the Veteran was seeking psychiatric treatment as he felt that his anger was disrupting multiple areas in his life, particularly his marriage.  The Veteran reported that he had been avoiding addressing his anger for many years but was now motivated to do so.  

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of an initial 70 percent disability rating for PTSD, effective from the date of the grant of service connection.  The evidence shows the Veteran to have occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including; depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships.  Significantly, while the July 2012 VA examination report only shows anxiety and suspiciousness, the September 2017 private psychiatric examination report indicates more severe symptoms as early as 2013.  As such, the Board will give the Veteran the benefit of the doubt as to the onset of these symptoms.  

As for the potential for an even higher rating, the Board finds that the Veteran's PTSD has not met, or more nearly approximated, the criteria for a 100 percent rating under the DC 9411 at any point pertinent to this appeal. 

The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts, without intent.  There have been no reports of delusions or hallucinations.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  A review of the record shows that the Veteran has not described those aspects of impairment and has demonstrated the capability for self-care.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under the General Formula of Rating.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed.

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under the General Formula for Rating.

The Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under the General Formula for Rating.

The Board has examined all the factors and evidence to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning, the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time.  

The Veteran, even at worst, describes maintaining relationships with his wife, two grown children, and four to five close friends.  The Veteran can efficiently converse with the examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal.  The Board finds that total occupational and social impairment is not shown.

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating, but not higher, for PTSD.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Board not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

2.  Bilateral hearing loss

Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

The Veteran submitted an initial claim for service connection for bilateral hearing loss in October 1969 and, by rating decision dated in March 1970, the RO granted service connection for bilateral high frequency hearing loss, assigning a noncompensable disability rating effective September 19, 1969, the day after his discharge from military service.  This noncompensable disability rating was continued by an October 1971 Board decision as well as by rating decisions dated in September 1992, December 1992, July 1993, and April 1994.

The Veteran submitted the current claim for an increased rating for his service-connected bilateral hearing loss in November 2011.  In connection with this claim, he was afforded a VA audiological examination in July 2012.  At the time of the examination the Veteran reported that, with regard to functional impairment, his hearing loss impacted ordinary conditions of daily life, including his ability to work, in that he experienced difficulty hearing and understanding conversational speech, especially in the presence of background noise.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
55 dB
90 dB
100 dB
Left Ear
15 dB
45 dB
95 dB
105 dB

Puretone Threshold Average
Right Ear
66 dB
Left Ear
65 dB

Speech Recognition
Right Ear
88%
Left Ear
88%

In the present case, the evidence does not show an exceptional level of impaired hearing; 38 C.F.R. § 4.86 is not applicable because the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is not 55 decibels or more, nor is the puretone threshold 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  .

Applying the results from the July 2012 VA audiological examination to Tables VI yields a Roman numeral value of III for the right ear and a Roman numeral value of III for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  The tables referred to above were provided to the Veteran in the Statement of the Case dated in March 2014.  

In connection with this claim, the Veteran submitted a May 2014 private audiological examination.  At the time of the examination the Veteran again reported that he experienced difficulty understanding conversations, especially in group situations or when there is background noise.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25 dB
55 dB
95 dB
105 dB
Left Ear
20 dB
50 dB
100 dB
105 dB

Puretone Threshold Average
Right Ear
70 dB
Left Ear
69 dB

Speech Recognition
Right Ear
90%
Left Ear
86%

In the present case, the evidence does not show an exceptional level of impaired hearing; 38 C.F.R. § 4.86 is not applicable because the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is not 55 decibels or more, nor is the puretone threshold 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  .

Applying the results from the May 2014 private audiological examination to Tables VI yields a Roman numeral value of III for the right ear and a Roman numeral value of III for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss. 38 C.F.R. § 4.3.  Significantly, both the July 2012 VA audiological examination and May 2014 private audiological examination show that the Veteran's hearing loss warrants a noncompensable evaluation.    

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Such functional impairment has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable disability rating.  

With regard to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  A review of the July 2012 VA and May 2014 private audiological examinations reflects that the examiners (audiologists) did describe the functional effects of the Veteran's hearing loss, noting that the Veteran's chief complaint was difficulty understanding conversations, especially in group situations or when there is background noise.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating of 70 percent, but not higher, for PTSD is granted.

A compensable disability rating for bilateral hearing loss is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


